—In an action to recover damages for dental malpractice, the defendant Michael Gastaldi appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated March 23, 1994, as denied his motion to compel the plaintiff to provide authorization for the release of her psychological, psychiatric, or counseling records.
Ordered that the order is affirmed insofar as appealed from, with costs.
The record shows that the plaintiff did not assert a claim to recover damages for emotional or psychological injuries. Under the circumstances, the court properly denied the appellant’s motion to compel disclosure of the plaintiff’s psychological, psychiatric, or counseling records (see, e.g., Zimmer v Cathedral School of St. Mary & St. Paul, 204 AD2d 538, 539; Sternberger v Offen, 138 AD2d 480).
The appellant’s remaining contentions lack merit. Mangano, P. J., Miller, Santucci and Hart, JJ., concur.